MEMORANDUM **
Chapter 7 bankruptcy debtors, Roger and Christine Fearing (the Fearings), appeal pro se the district court’s dismissal as moot of their appeal from the bankruptcy court’s order approving a settlement of Ms. Fearing’s state court action against California State University (CSU). We have jurisdiction under 28 U.S.C. § 158(d). After de novo review, see In re National Mass Media Telecomm. Sys., Inc., 152 F.3d 1178, 1180 (9th Cir.1998), we affirm.
The district court did not err in dismissing the Fearings’ appeal as moot. The relief the Fearings seek is to bring a state court action against CSU based on Ms. Fearing’s exempt personal injury claim. However, the Fearings did not obtain a stay of the bankruptcy court’s order approving the trustee’s settlement of that claim, among others, and Ms. Fearing’s action against CSU wás dismissed with prejudice on January 6, 2003. The district court cannot order the action reinstated. Thus, the appeal is moot, because “it [is] impossible for the court to grant any effectual relief.” Id. (citations and quotations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.